Citation Nr: 1214608	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-10 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease, to include as due to service-connected asbestosis, for accrued benefits purposes.

2.  Entitlement to service connection for pulmonary fibrosis, for accrued benefits purposes.

3.  Entitlement to a disability rating greater than 40 percent for a left shoulder disability, including on an extraschedular basis, for accrued benefits purposes.

4.  Entitlement to enhanced Dependency and Indemnity Compensation under 38 U.S.C.A. § 1311(a)(2).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1951 to August 1955.  He died in June 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted, in pertinent part, the appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318.  The appellant, through her attorney, appealed for enhanced DIC under 38 U.S.C.A. § 1311(a)(2).  See 38 U.S.C.A. §§ 1311(a)(2), 1318. 

This matter also is on appeal from a January 2008 rating decision in which the RO denied the appellant's claims of service connection for chronic obstructive pulmonary disease (COPD), to include as due to service-connected asbestosis, for pulmonary fibrosis, for a disability rating greater than 40 percent for a left shoulder disability, including on an extraschedular basis, and for a TDIU, each for accrued benefits purposes.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As is explained below in greater detail, the Board is granting service connection for COPD and for pulmonary fibrosis, each for accrued benefits purposes.  Because the assignment of disability ratings for these service-connected disabilities likely will affect adjudication of the appellant's TDIU claim, for accrued benefits purposes, the appellant's TDIU claim, for accrued benefits purposes, is REMANDED again to the RO/AMC for adjudication after disability ratings are assigned for the Veteran's service-connected COPD and pulmonary fibrosis, for accrued benefits purposes.  VA will notify the appellant if further action is required on her part.


FINDINGS OF FACT

1.  The competent evidence shows that, prior to his death, the Veteran's COPD and pulmonary fibrosis were caused by his service-connected asbestosis.

2.  The competent evidence shows that, prior to his death, the Veteran's service-connected left shoulder disability was manifested by shoulder immobility and there was no exceptional or unusual disability picture.

3.  The Veteran was not receiving or entitled to receive compensation for a service connected disability that was rated totally disabling for at least 8 continuous years immediately preceding his death.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease (COPD) was the result of the service-connected asbestosis, for accrued benefits purposes.  38 U.S.C.A. §§ 1102, 1110, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310, 3.1000 (2011).

2.  Pulmonary fibrosis was the result of the service-connected asbestosis, for accrued benefits purposes.  38 U.S.C.A. §§ 1102, 1110, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.1000 (2011).

3.  The criteria for a disability rating greater than 40 percent for a left shoulder disability, including on an extraschedular basis, have not been met, for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.1000, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5201-5202 (2011).  

4.  The eligibility criteria for payment of enhanced DIC under 38 U.S.C.A. § 1311(a)(2) have not been met.  38 U.S.C.A. § 1311(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  With respect to the appellant's claims of service connection for COPD and for pulmonary fibrosis, each for accrued benefits purposes, given the favorable disposition of the action here, which is not prejudicial to the appellant, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the appellant's increased rating claim for a left shoulder disability, for accrued benefits purposes, the Board notes that, in a letter issued in August 2007, VA notified the appellant of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit evidence demonstrating her entitlement to accrued benefits and noted other types of evidence the appellant could submit in support of her claims.  The appellant also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the appellant be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support assigning an increased rating for the Veteran's service-connected left shoulder disability, for accrued benefits purposes.  Because the appellant was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Although the appellant was not provided with the notice outlined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Board finds that this harmless error.  The Board notes in this regard that the appellant has been represented by an attorney throughout the pendency of this appeal.  The Board also notes that the Federal Circuit had held previously that any error in VCAA notice should be presumed prejudicial and VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  The Supreme Court recently reversed the Federal Circuit's decision in Sanders, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2) which provides that, in conducting review of decision of the Board, a court shall take due account of the rule of prejudicial error.  The Supreme Court essentially held in Sanders that-except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim-(1) the burden of proving harmful error must rest with the party raising the issue; (2) the Federal Circuit's presumption of prejudicial error in Sanders imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process; and (3) determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Neither the appellant nor her attorney has alleged any notice error in this case.  Accordingly, and in light of the Supreme Court's recent decision in Sanders, the Board finds that, although the VCAA notice letter issued in this case did not include Dingess notice, any failure to satisfy the duty to notify in that regard is not prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the appellant's claim for enhanced DIC under 38 U.S.C.A. § 1311(a)(2), although it appears that she was not provided with Hupp-compliant notice in this case, the Court has held that the VCAA is not applicable to cases such as this one in which the law, rather than the evidence, is dispositive.  See Smith v. Gober, 14 Vat. App. 277, 231-232 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); and Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Board observes in this regard that the appellant already is in receipt of DIC under 38 U.S.C.A. § 1318 so Hupp notice was not required.

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the August 2007 VCAA notice letter was provided to the appellant prior to the currently appealed rating decision issued in November 2007.  Because the appellant's increased rating claim for a left shoulder disability, for accrued benefits purposes, is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the appellant in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board, although she declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the appellant has not contended otherwise.  The appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits during his lifetime such that a remand to obtain his SSA records is required.

The Board notes that, since the time of the Veteran's death, the appellant has submitted voluminous additional evidence, including medical treatise evidence, in support of her accrued benefits claim.  The Board observes in this regard that adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  Accordingly, the Board finds that none of the evidence submitted by the appellant since the Veteran's death can be considered in evaluating her accrued benefits claim.  

A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The appellant submitted several medical articles in support of her contention that the Veteran's asbestosis was related to active service.  The Board observes that service connection already is in effect for the cause of the Veteran's death (asbestosis of the lungs).  Thus, the medical articles submitted by the appellant are insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Nor was there any medical treatise evidence submitted which supported the appellant's assertion that the Veteran's service-connected left shoulder disability was more disabling than evaluated during his lifetime.  

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the appellant contends that she is entitled to an increased rating for a service-connected left shoulder disability, for accrued benefits purposes, because this disability was more disabling than evaluated during the Veteran's lifetime.  The appellant is not competent to testify as to the severity of the Veteran's service-connected left shoulder disability prior to his death.  Because the competent evidence further does not support the appellant's assertions that the Veteran's service-connected left shoulder disability was more disabling than evaluated during his lifetime, the Board is not obligated to obtain an opinion concerning the alleged worsening of the Veteran's service-connected left shoulder disability prior to his death.  In summary, VA has done everything reasonably possible to notify and to assist the appellant and no further action is necessary to meet the requirements of the VCAA.

Accrued Benefits Claims - Service Connection

The appellant has contended that she is entitled to service connection for COPD and for pulmonary fibrosis, each for accrued benefits purposes.  She specifically contends that, because the Veteran's COPD and pulmonary fibrosis were both related to active service during his lifetime, she is entitled to service connection for these disabilities after his death.  She also contends that the Veteran's service-connected asbestosis caused his COPD during his lifetime.  Neither of these claims was pending at the time of the Veteran's death.

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  The Veteran died in June 2006.  The appellant filed her accrued benefits claims in June 2007; thus, her claims were timely filed.  Id.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

The Board finds that the evidence supports granting the appellant's claims of service connection for COPD and for pulmonary fibrosis, each for accrued benefits purposes.  As noted, the appellant has contended that the Veteran incurred COPD and pulmonary fibrosis during active service and was entitled to service connection for both of these diseases during his lifetime.  The Veteran's service treatment records are completely silent for any complaints of or treatment for COPD or pulmonary fibrosis at any time during service.  The competent post-service evidence shows that the Veteran was diagnosed as having COPD and pulmonary fibrosis prior to his death.  COPD also is among the causes of his death listed on his death certificate.  The appellant also specifically contended that, during his lifetime, the Veteran's service-connected asbestosis caused his COPD.  Although she did not contend specifically that the Veteran's service-connected asbestosis caused his pulmonary fibrosis prior to his death, the Board is required to review her claims sympathetically and consider all potential theories of entitlement.  Thus, the Board will consider whether, in addition to causing COPD during his lifetime, the Veteran's service-connected asbestosis also caused his pulmonary fibrosis prior to his death.  

The competent evidence suggests that, during the Veteran's lifetime, both COPD and pulmonary fibrosis were related to his service-connected asbestosis.  For example, on private outpatient treatment with William J. Ferguson, M.D., in October 1994, the Veteran complained of several weeks of minimal dyspnea on exertion with occasional periods of shortness of breath "even while at rest."  The Veteran was a heavy snorer but denied any history of daytime hypersomnolence.  No prior history of lung disease was noted.  Physical examination showed clear lungs to auscultation and percussion and decreased breath sounds in the bases bilaterally.  Dr. Ferguson stated that there was a question of whether the Veteran's prior chest x-ray showed plaque on the right hemi-diaphragm.  Repeat chest x-rays showed "no definite evidence of pleural plaques" with some minimal pleural thickening along the left chest wall.  Pulmonary function testing showed a mild obstructive ventilatory defect with evidence of underlying emphysema and moderate hypoxemia.  

On private outpatient treatment with K. K. Verma, M.D., in January 1995, the Veteran's complaints includes shortness of breath which "has been gradually worsening and recently his shortness of breath has become quite severe to the point that he now has shortness of breath even while lying down."  The Veteran became short of breath "after walking only a short distance and he is able to walk less and less due to shortness of breath."  His was short of breath "at the present time."  He had smoked "for many years" but quit smoking 1 year earlier.  Physical examination showed  that the Veteran's breath sounds were 16 per minute.  He had "harsh breath sounds which are heard even without using the stethoscope."  Expiratory wheezing was present.  There were no rales.  Breath sounds "are definitely decreased in both bases, bilaterally."  There was normal percussion.  A chest x-ray showed asbestosis and calcified plaques on the right hemidiaphragm and opacities suggesting pneumoconiosis.  Pulmonary function testing showed an obstructive ventilatory defect with emphysema and mild restrictive disease and moderate hypoxemia.  The impressions included obstructive lung disease and pulmonary fibrosis secondary to pneumoconiosis produced by asbestosis.

Private chest x-ray taken in March 1995 showed the lungs were "grossly clear of acute infiltrates or pleural effusions."  There also was an elevation of the right hemi-diaphragm.  Private chest x-ray taken in June 1996 showed pleural and parenchymal changes consistent with asbestosis.

On VA examination in September 1998, the Veteran's complaints included increasing shortness of breath and pulmonary dysfunction.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He was able to walk about 15-20 yards "before he has to sit down and rest."  The Veteran reported that he had quit smoking "many years ago."  Physical examination showed respiratory rate of 20, bilateral end expiratory crackles in the lungs, and no wheezes.  The diagnoses included chronic obstructive pulmonary disease.

VA chest x-ray in March 2000 showed no acute disease.

On private consultation in July 1999, the Veteran's complaints included worsening shortness of breath.  He denied any dyspnea.  He was a retired pipefitter with asbestos exposure and a 40-year history of smoking 2 packs of cigarettes per day.  He quit smoking in 1995.  Physical examination showed respirations of 24, good air entry bilaterally with distant breath sounds, and no crackles, rubs, or rhonchi.   A chest x-ray showed no evidence of active chest disease.  The private physician who saw the Veteran stated that he had "a significant problem with dyspnea on exertion which I believe could be worsening pulmonary fibrosis over a period of time."  The impressions included idiopathic pulmonary fibrosis, "questionably secondary to asbestosis," with a history of smoking, and dyspnea secondary to worsening lung function.  

In a December 1999 letter, Dr. Verma stated that the Veteran had been diagnosed as having COPD and pulmonary fibrosis and both of these disabilities "were due to his asbestosis, which is a progressive disease and has been the cause of his disability."

In a September 2004 letter, Dr. Verma stated that the Veteran "suffers from COPD and pulmonary fibrosis secondary to pneumoconiosis produced by asbestosis."  She also stated that she had been the Veteran's physician for 26 years.  The Veteran was "severely restricted in terms of the amount of time that he can sit, stand, and walk at one time.  His asbestosis and related pulmonary conditions require outpatient oxygen therapy 24 hours a day just to keep him breathing."

Although the Veteran was diagnosed as having idiopathic pulmonary fibrosis following private consultation in July 1999, the private physician who saw him concluded that the Veteran's "appears to have developed a significant problem with dyspnea on exertion which I believe could be worsening pulmonary fibrosis over a period of time."  Subsequent VA and private treatment records, to include a VA chest x-ray in March 2000 and VA examiner's opinion in April 2005, failed to confirm any diagnosis of pulmonary fibrosis.  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the Veteran's July 1999 private consultation report is viewed in the light most favorable to the appellant, this evidence does not establish service connection for pulmonary fibrosis, for accrued benefits purposes.

Nevertheless, the competent evidence shows that, during the Veteran's lifetime, his COPD and pulmonary fibrosis were caused by his service-connected asbestosis.  The Board acknowledges that, prior to the Veteran's death, service connection was in effect for asbestosis.  Although none of the evidence submitted by the appellant since the Veteran's death concerning the alleged etiological link between either of COPD or pulmonary fibrosis and active service can be considered in adjudicating her service connection claims for COPD and for pulmonary fibrosis, for accrued benefits purposes, see Hayes, 4 Vet. App. at 353, the evidence on file dated prior to the Veteran's death demonstrates that, during his lifetime, both his COPD and pulmonary fibrosis were related to active service as due to his service-connected asbestosis.

The Board acknowledges in this regard that the VA examiner specifically noted in April 2005 that the Veteran's chest x-ray in March 2000 showed no acute lung disease "and the lungs were clear with no interstitial pattern to suggest pulmonary fibrosis."  This VA examiner also concluded that, in the absence of any pulmonary fibrosis, it would be speculation to determine the cause of the Veteran's restrictive lung disease and whether it was due to his in-service asbestos exposure, "particularly since he was a smoker."  

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  

The rationale for the April 2005 VA examiner's opinion is not clear from a review of the record, particularly in light of the repeated findings by Dr. Verma in the claims file that the Veteran experienced pulmonary fibrosis which was attributable to his service-connected asbestosis.  Given the foregoing, the Board finds that, because the VA examiner used the "mere speculation" language in his April 2005 opinion regarding the etiology of the Veteran's pulmonary fibrosis and did not support this finding with adequate rationale, the April 2005 VA examination report is inadequate for adjudication purposes.  See also 38 C.F.R. § 4.2.  

In summary, based on a review of the evidence physically and constructively on file at the time of the Veteran's death in June 2006, it appears that, during his lifetime, he was diagnosed as having COPD and pulmonary fibrosis and treated for these diseases between his service separation in August 1955 and his death in June 2006.  It also appears that Dr. Verma, the Veteran's longtime private treating physician for his multiple post-service lung problems, found that both his COPD and pulmonary fibrosis were caused by his service-connected asbestosis.  Thus, the Board finds that service connection for COPD and for pulmonary fibrosis is warranted for accrued benefits purposes.  See 38 C.F.R. §§ 3.310, 3.1000. 

Accrued Benefits - Increased Rating Claim

The appellant also has contended that she is entitled to a disability rating greater than 40 percent for a left shoulder disability, including on an extraschedular basis, for accrued benefits purposes.  An increased rating claim for a left shoulder disability, including on an extraschedular basis, was pending at the time of the Veteran's death.  The appellant essentially contends that the Veteran was entitled to a higher disability rating than 40 percent for his service-connected left shoulder disability, including on an extraschedular basis, prior to his death.  

In addition to the laws and regulations governing accrued benefits (outlined above), the Board notes that, in general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

Prior to his death, the Veteran's service-connected left shoulder disability was evaluated as 40 percent disabling effective March 20, 2000, by analogy to 38 C.F.R. § 4.71a, DC 5201-5202 (limitation of motion of the arm-other impairment of humerus).  See 38 C.F.R. § 4.71a, DC 5201-5202 (2011).  Because the competent evidence indicates that, prior to his death, the Veteran was right-handed, his left shoulder was his minor (non-dominant) shoulder.  Further, because a 30 percent rating is the maximum disability rating available under DC 5201, the Veteran's service-connected left shoulder disability was evaluated under DC 5202.  See 38 C.F.R. § 4.71a, DC 5202.  A 40 percent rating is assigned under DC 5202 for the minor (or non-dominant) shoulder with fibrous union of the humerus.  A higher 50 percent rating is assigned for the minor shoulder with non-union of the humerus(false flail joint).  A maximum 70 percent rating is assigned for the minor shoulder with loss of head of the humerus (flail shoulder).  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (2011).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.  

The Board finds that the preponderance of the evidence is against the appellant's claim for a disability rating greater than 40 percent for a left shoulder disability, including on an extraschedular basis, for accrued benefits purposes.  The competent evidence does not show that, during the Veteran's lifetime, his service-connected left shoulder disability (which was characterized as post-surgical dislocation of the left (minor) shoulder) was manifested by non-union of the humerus (false flail joint) or loss of head of the humerus (flail shoulder) such that a disability rating greater than 40 percent was warranted on a schedular basis under 38 C.F.R. § 4.71a, DC 5201-5202.  See 38 C.F.R. § 4.71a, DC 5201-5202 (2011).  The competent evidence shows instead that, during the Veteran's lifetime, in a December 1999, his private treating physician, K. K. Verma, M.D., stated that, when she had examined the Veteran in July 1998, he had a frozen left shoulder.  A subsequent x-ray of the left shoulder in March 1997 confirmed this diagnosis and showed severe arthritic changes with marked fibrosis around the left shoulder with calcification of the muscle tissue and arthritic changes in the glenohumeral joint.  

On VA examination in March 2000, the Veteran's complaints included that he had been unable to use his left arm since an in-service left shoulder dislocation injury.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed a very large scar on the left shoulder extending from the mid-scapula level to the axilla, "absolutely no movement" of the left shoulder, and left forearm and hand movement only.  The impressions included a history of dislocation of the left shoulder and surgery "and essential immobility of the left shoulder."

The Board notes that, in a January 2003 decision, it assigned a higher 40 percent rating for the Veteran's service-connected left shoulder disability based, at least in part, on the March 2000 VA examination findings.  See Board decision dated January 20, 2003, at pp. 10-11.  The Court subsequently vacated and remanded this decision in October 2005 to the extent that it denied an increased rating greater than 40 percent, including on an extraschedular basis, for the Veteran's service-connected left shoulder disability.  The Board then remanded this claim for additional development, including an updated VA examination to evaluate the current severity of his service-connected left shoulder disability, in a decision dated on June 26, 2006.  Unfortunately, the Veteran died the next day.

Based on a review of the evidence physically and constructively on file at the time of the Veteran's death in June 2006, it appears that the Veteran's service-connected left shoulder disability was manifested by "essential immobility" (as seen on VA examination in March 2000).  There is no competent evidence that, prior to his death, the Veteran experienced a false flail joint or flail shoulder as a result of his service-connected left shoulder disability such that a disability rating greater than 40 percent is warranted under 38 C.F.R. § 4.71a, DC 5201-5202.  Prior to his death, no competent evidence was received which demonstrated that the Veteran experienced any worsening of his service-connected left shoulder disability such that a disability rating greater than 40 percent is warranted on a schedular basis, for accrued benefits purposes.  

The appellant also is not entitled to a disability rating greater than 40 percent for the Veteran's service-connected left shoulder disability on an extraschedular basis, for accrued benefits purposes.  See 38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board notes in this regard that an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned during the Veteran's lifetime for his service-connected left shoulder disability was not inadequate.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the disability experienced by the Veteran during his lifetime due to his service-connected left shoulder disability.  This is especially true because the 40 percent rating assigned for the Veteran's left shoulder disability prior to his death contemplated severe disability (i.e., shoulder immobility as seen on March 2000 VA examination).  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization prior to the Veteran's death.  It appears that the Veteran retired in approximately 1987, many years before he filed the increased rating claim for a left shoulder disability, including on an extraschedular basis, which was pending at the time of his death.  He also was retired for nearly 2 decades prior to his death in June 2006.  The Veteran further reported on a VA Form 21-8940 received at the RO in March 2000 that his service-connected asbestosis had interfered with his prior employment.  During his lifetime, the Veteran did not indicate, and the evidence dated prior to his death does not show, that he retired as a result of his service-connected left shoulder disability.  The competent evidence dated prior to the Veteran's death also does not show, and neither the Veteran, during his lifetime, nor the appellant, after the Veteran's death, contended that he was hospitalized frequently for his service-connected left shoulder disability prior to his death.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating for the Veteran's service-connected left shoulder disability pursuant to 38 C.F.R. § 3.321(b)(1) are not met for accrued benefits purposes.  See also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App.  218, 227 (1995).


Enhanced DIC under 38 U.S.C.A. § 1311(a)(2)

The appellant finally contends that she is entitled to additional (or enhanced) DIC under 38 U.S.C.A. § 1311(a)(2) because, in her view, the Veteran was receiving or entitled to receive compensation for a service connected disability that was rated totally disabling for at least 8 continuous years immediately preceding his death.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2011). A surviving spouse may be paid DIC at an increased (or enhanced) rate if at the time of the Veteran's death he or she was in receipt of, or was entitled to receive (or but for the receipt of retired pay or retirement pay was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least 8 years immediately preceding the Veteran's death. Only periods in which the Veteran was married to the surviving spouse are considered when making that determination. 38 U.S.C.A. § 1311(a)(2).  In this case, the record indicates that the appellant and the Veteran were married in February 1951 and remained married until the Veteran's death in June 2006. 

Except with respect to benefits under the provisions of 38 U.S.C.A. § 1311(a)(2), § 1318, and certain cases involving individuals whose VA benefits were forfeited because of treason or subversive activities, issues involved in a survivor's claim for death benefits are decided without regard to prior disposition of those issues during the Veteran's lifetimes.  Here, because the appellant's claim is predicated upon 38 U.S.C.A. § 1311(a)(2), the Board must consider prior adjudications of issues that were made during the Veteran's lifetime. 

"Entitled to receive" means that the Veteran filed a claim for disability compensation during his or her lifetime and, in pertinent part, the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the specified period but for clear and unmistakable error in a VA decision on a claim filed during the Veteran's lifetime; 38 C.F.R. § 3.22(b). 

The Court also has held that "hypothetical entitlement" consideration for DIC benefits under 38 U.S.C.A. § 1318 was allowable for certain claims filed prior to January 21, 2000, i.e., the effective date of the VA regulation prohibiting "hypothetical entitlement."  Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  Since the Veteran died in June 2006, there is no basis for retroactive consideration of "hypothetical entitlement" in this case. 

The Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to enhanced DIC under 38 U.S.C.A. § 1311(a)(2).  During the Veteran's lifetime, service connection was in effect for a left shoulder disability (characterized as residuals of surgery dislocation of left shoulder (minor)), evaluated as 40 percent disabling effective March 20, 2000, and for asbestosis, evaluated as zero percent disabling (non-compensable) effective July 15, 1998.  None of the Veteran's service-connected disabilities was rated as totally disabling at any time prior to his death.  The appellant contends that, notwithstanding this fact, she should be awarded enhanced DIC under 38 U.S.C.A. § 1311(a)(2) because the Veteran was in fact totally disabled for 8 or more years prior to his death.  She has not submitted any competent evidence to support her assertions, however.  Even if she had submitted such evidence after the Veteran's death, the Board observes that determinations regarding entitlement to enhanced DIC under 38 U.S.C.A. § 1311(a)(2) must be based on the determinations made during the Veteran's lifetime or challenges to such decisions on the basis of clear and unmistakable error (CUE) rather than on de novo posthumous determinations as to whether the Veteran hypothetically could have been entitled to certain benefits if he or she had applied for them during his or her lifetime.  38 C.F.R. § 3.10(f)(3); see also 70 Fed. Reg. 72211 (Dec. 5, 2005).  Neither the appellant nor her attorney has alleged CUE in any rating decision promulgated during the Veteran's lifetime.  The appellant also alleges that she is entitled to enhanced DIC because her husband died as a result of his service connected asbestosis.  The Board observes in this regard that service connection already has been established for the cause of the Veteran's death and, as a result, the appellant currently is in receipt of DIC under 38 U.S.C.A. § 1318.  Although the appellant's continuing entitlement to DIC under 38 U.S.C.A. § 1318 is not at issue in the current appeal, the law mandates that her claim for enhanced DIC under 38 U.S.C.A. § 1311(a)(2) must be denied as she does not meet the eligibility criteria for such benefits.  In summary, as the law, and not the evidence, is dispositive of this claim, the Board finds that the appellant's claim of entitlement to enhanced DIC under 38 U.S.C.A. § 1311(a)(2) must denied based on a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease as due to service-connected asbestosis is granted, for accrued benefits purposes, subject to the laws regulations governing the payment of monetary benefits.

Entitlement to service connection for pulmonary fibrosis as due to service-connected asbestosis is granted, for accrued benefits purposes, subject to the laws regulations governing the payment of monetary benefits.

Entitlement to a disability rating greater than 40 percent for a left shoulder disability, including on an extraschedular basis, is denied, for accrued benefits purposes.

Entitlement to enhanced DIC under 38 U.S.C.A. § 1311(a)(2) is denied.



REMAND

The Board notes that, in this decision, it has awarded service connection for COPD and for pulmonary fibrosis, each as due to service-connected asbestosis.  Because the assignment of disability ratings for these service-connected disabilities likely will affect the appellant's entitlement to a TDIU, for accrued benefits purposes, adjudication of the appellant's TDIU claim, for accrued benefits purposes, must be deferred pending the RO's assignment of disability ratings for the Veteran's service-connected COPD and pulmonary fibrosis, each for accrued benefits purposes.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, this claim is remanded for the following action:

After assigning disability ratings for the Veteran's service-connected COPD, for accrued benefits purposes, and for his service-connected pulmonary fibrosis, for accrued benefits purposes, review all evidence received since the last prior adjudication and readjudicate the appellant's claim for a TDIU, for accrued benefits purposes.  If the determination remains unfavorable to the appellant, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue of entitlement to a TDIU, for accrued benefits purposes.  An appropriate period of time should be allowed for response by the appellant and her attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


